DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN Pat. No. 205627097 U).
Regarding claims 1, Xiong discloses a magnetic sheet (Fig. 4), comprising: a frame structure (Fig. 4, items 1 and 2), a plurality of magnetic structures being arranged on the periphery of the frame structure (Fig. 4, items 42; noting only two are required), the frame structure and the plurality of magnetic structures being integrally formed (Fig. 4; noting that they are combined together, i.e. integrated, to form a single block); wherein each of the plurality of magnetic structures comprises: a pipe (Fig. 5, item 41), a magnet arranged in the pipe (Fig. 4, item 42 and machine translation, page 2) and plugs at both ends of the pipe (Fig. 4, items 43 and 431 and machine translation, page 2) the plugs comprise the following parts in sequence: a plugging part, plugged into the pipe (Fig. 4, item 43; noting the smaller diameter end); a sealing part for sealing the steel pipe (Fig. 4, item 43; noting the lip created by the larger diameter end); and a connecting part, connected to the intermediate structure (Fig. 4, item 43; noting the end at 431, and see page 3, 2nd paragraph of machine translation, noting “the plastic in the concave plug is cooled and overflows to both sides, so that it is fixed in the notch 31”); and when the frame structure is integrally formed (Fig. 4; noting “integrally formed” can simply mean that the various parts are assembled to create the final unit structure), part of materials of the frame structure are wrapped outside the connecting part of the plugs (Fig. 4 and page 3, 2nd paragraph; noting the connect part is secured in intermediate portion, item 3, which is then covered or wrapped with items 1 and 2, the frame structure).  It is noted that Xiong does not specifically disclose the that pipe is steel.  However, Xiong discloses the use of some pipe made of some inherent material (Fig. 4, item 41).  In addition, regarding the exact material used for the pipe, it has been held that the selection of a known material based on its suitability for its intended use is obvious.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)(see applicant’s spec, page 9, applicant giving no criticality for the pipe material being steel).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact material used for the pipe could be found based on its suitability for its intended use which includes: being durable enough for use in a children’s toy, but also allowing the magnet to rotate freely inside while transmitting the magnetic force. It is also noted that Xiong does not specifically disclose a plug connecting part, connected to the frame structure.  However, regarding connecting the plug to the intermediate portion as opposed to the frame, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configurations in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  Thus, it would have been obvious to one of ordinary skill in the art that the exact connection point would not be significant: that is, the plug would connect the magnetic assembly to the sheet and fix it in place, regardless of its exact connection point.
Regarding claims 5, Xiong discloses that the plugs are of an integrated structure (Fig. 4, item 4 and page 3, 2nd paragraph of machine translation). 
Regarding claim 6, Xiong discloses that the plugging part has an outer diameter less than an outer diameter of the connecting part; a bottom surface of the sealing part has an outer diameter greater than the outer diameter of the plugging part, and a bottom surface of the sealing part has an outer diameter the same as the outer diameter of the connecting part (Fig. 4, items 43 and 431).  It is noted that Xiong does not specifically disclose that the plug part has a diameter greater than the connecting part, a larger and smaller surface of the sealing part, and the sealing part having a diameter less than the connecting part.  However, regarding the exact dimensions of the plugging part, it has been held that if a change in the relative dimensions over the prior does not make the claimed invention perform differently, the claimed device is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)(see applicant’s spec, page 13, giving no criticality for the exact dimensions).  Thus, it would have been obvious to one of ordinary skill in the art that the exact dimensions of the plugging part would not make the invention perform differently: that is, the plugging part would plug the pipe and connect the pipe to the frame, regardless of its exact dimensions.

Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN Pat. No. 205627097 U) in view of Rosen et al. (herein “Rosen”; US Pub. No. 2017/0232357 A1).
Regarding claim 2, Xiong discloses the frame structure comprises: an annular outer frame (Fig. 4, curved top to bottom or around the perimeter), an annular inner frame disposed in the outer frame (Fig. 4, curved top to bottom or around the inside perimeter), and a connecting part for connecting the outer frame and the inner frame (Fig. 4, item 3), wherein the plurality of magnetic structures are arranged in the outer frame (Fig. 4, proximate items 41).  It is noted that Xiong does not specifically disclose a plurality of through holes are provided in the frame structure.  However, Rosen discloses a similar construction toy wherein a plurality of through holes are provided in the frame structure (Fig. 1, proximate item 26a).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Xiong to include a plurality of through holes are provided in the frame structure as taught by Rosen because doing so would be use of a known technique (using through holes in the construction block) to improve a similar product (a planar construction block) in the same way (using through holes in the construction block to allow the planar construction block to attach to other construction elements).
Regarding claim 7, it is noted that Xiong does not specifically disclose that the plurality of through holes are formed in a thickness direction of the frame structure and are evenly distributed along a periphery of the frame structure. However, Rosen discloses a similar construction toy wherein a plurality of through holes are provided in the frame structure and evenly distributed along a periphery of the frame structure (Fig. 1, proximate item 26a).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Xiong to include a plurality of through holes are provided in the frame structure as taught by Rosen because doing so would be use of a known technique (using through holes in the construction block) to improve a similar product (a planar construction block) in the same way (using through holes in the construction block to allow the planar construction block to attach to other construction elements).
Regarding claim 8, the combined Xiong and Rosen disclose a plurality of mushroom pins that are fitted with the plurality of through holes (Rosen: Fig. 2, item 52a).

Claims 3, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN Pat. No. 205627097 U) in view of Rosen et al. (herein “Rosen”; US Pub. No. 2017/0232357 A1) and in further view of Yoon (KR Pub. No. 10-1349152 B1).
Regarding claim 3, it is noted that the combined Xiong and Rosen do not specifically disclose that the frame structure further comprises: a plurality of reinforcing ribs disposed on the connecting part, two ends of each of the plurality of reinforcing ribs are connected to the outer frame and the inner frame, respectively, and a first groove is formed between two adjacent reinforcing ribs.  However, Xiong discloses the use of a connecting part (Fig. 4, item 3).  In addition, Yoon discloses a similar construction block with a plurality of reinforcing ribs, two ends of each of the plurality of reinforcing ribs are connected to the outer frame and the inner frame, respectively, and a first groove is formed between two adjacent reinforcing ribs (Fig. 2, reproduced below).  Thus, Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Xiong and Rosen to include reinforcing ribs on either side of a groove as taught by Yoon because doing so would be use of a known technique (using reinforcing ribs on either side of a groove that houses a magnet) to improve a similar product (a planar construction block with a groove that houses a magnet) in the same way (using reinforcing ribs on either side of a groove that houses a magnet, the ribs placed in the connecting piece).

    PNG
    media_image1.png
    298
    475
    media_image1.png
    Greyscale

Regarding claim 4, it is noted that the combined Xiong and Rosen do not specifically disclose that a second groove is formed at a side of the outer frame which is close to the inner frame, and two second grooves are formed at two ends of each of the plurality of magnetic structures. However, Yoon discloses a similar construction block with a second groove is formed at a side of the outer frame which is close to the inner frame, and two second grooves are formed at two ends of each of the plurality of magnetic structures (Fig. 2, items 300a, reproduced above).  Thus, Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Xiong and Rosen to include two second grooves as taught by Yoon because doing so would be use of a known technique (using two grooves to hold a magnetic structure in place) to improve a similar product (a planar construction block with a pipe that houses a magnet) in the same way (using two grooves to hold a magnetic structure in place, the two grooves accommodating the pipe which houses the magnet).
Regarding claim 11, the combined Xiong, Rosen, and Yoon disclose a second groove is formed at a side of the outer frame which is close to the inner frame, and two second grooves are formed at two ends of each of the plurality of magnetic structures (Yoon: Fig. 2, items 300a, reproduced above).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN Pat. No. 205627097 U) in view of Schweikardt et al. (herein “Schweikardt”; US Pub. No. 2012/0122059 A1).
Regarding claim 9, it is noted that Xiong does not specifically disclose a luminous system, disposed in the frame structure.  However, Schweikardt discloses a similar construction toy with a luminous system disposed in the frame structure (par. [0050]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Xiong to use a luminous system in the frame structure as taught by Schweikardt because doing so would be use of a known technique (using a LED within a block) to improve a similar product (a construction block) in the same way (using a LED with the construction block, the LED providing increased entertainment to the user).
Regarding claim 10, the combined Xiong and Schweikardt disclose that the luminous system comprises: a luminous element (Schweikardt: par. [0050]), a controller for driving the luminous element (Schweikardt: par. [0050]; noting a “microcontroller”), and a power supply for powering the luminous element and the controller (Schweikardt: par. [0040]).


Response to Arguments
Applicant's arguments filed 9/27/22 have been fully considered but they are not generally persuasive. 
Applicant first argues that ‘”integrally formed” refers to forming the integrated structure by means such as casting’ (see Remarks, received 9/27/22, page 5).  The Examiner does not read or infer any such limitation in the plain meaning of the phrase.  Rather, the Examine uses the broadest reasonable interpretation.  “Integrally” is defined by oxfordleanersdictionaries.com as “in a way that is essentially part of something”.  As such, the limitation can be interpreted as when the essential frame components come together to create the complete unit.  In addition, the fact that applicant goes on to claim “part of materials of the frame structure are wrapped…” infers that multiple parts or materials are used in the frame (emphasis added; noting it is plural).
Second, applicant argues that the “frame structure does not wrap [around] at least part of the plug body” (see Remarks, page 5).  As noted above in the rejection to claim 1, Xiong: Fig. 2 and page 3, 2nd paragraph of the machine translation make it obvious that the magnetic assembly, item 4, is fixed in the intermediate portion, and then covered by frame portions 1 and 2.  As such, the frame structure, i.e. portions 1 and 2, cover or wrap around at least a portion of the plug.
However, assuming arguendo that the Examiner is in error regarding the “wrapping around” limitation, the Examiner sees no criticality to the exact claimed plug structure and its connection point.  That is, Xiong discloses a plug structure that permanent fixes and attaches the magnetic assembly in place; ultimately attaching it to the frame structure via the intermediate structure.  As such, the different form of the plug or its connection point as claimed by applicant would be obvious under In re Dailey (noting numerous forms could be used to accomplish the same purpose – the purpose being to permanently fix the plugged pipe holding the magnet to the tile block).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
10/18/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711